AFFIRMED; Opinion Filed October 23, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00560-CV

         SAMMY BICKHAM, JR., KRISTEN BICKHAM,
               AND KIRK LAUNIUS, Appellants
                            V.
DALLAS COUNTY, TEXAS, TONI PIPPINS-POOLE, IN HER OFFICIAL
 CAPACITY AS DALLAS COUNTY CENTRAL COUNTING STATION
  MANAGER, DANIEL BRADLEY, IN HIS OFFICIAL CAPACITY AS
 DALLAS COUNTY CENTRAL COUNTING STATION SUPERVISOR,
  NICOLAS MEVELLEC, IN HIS OFFICIAL CAPACITY AS DALLAS
COUNTY CENTRAL COUNTING STATION ASSISTANT TABULATION
   SUPERVISOR, AND ELECTION SYSTEMS & SOFTWARE, LLC,
                        Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-06162

                                   OPINION
         Before Chief Justice Burns, Justice Schenck, and Justice Osborne
                         Opinion by Chief Justice Burns
      In this appeal, we consider whether “election watchers”—persons appointed

to observe the conduct of an election under Chapter 33 of the Texas Election Code—

have standing to pursue claims against certain election officials for alleged violations
of chapter 33 and the Texas Administrative Code. Concluding they do not, we affirm

the trial court’s judgment dismissing appellants’ claims for lack of jurisdiction.

                                            BACKGROUND

        In recent years, appellants Sammy Bickham, Jr., Kristin Bickham, and Kirk

Launius served as appointed election watchers in the Dallas County Central

Counting Station (DCCCS). The Bickhams were appointed by various candidates

and political action committees for the 2016, 2018, and 2019 elections, and Launius

was appointed by a political action committee for the 2019 election. All three

appellants have been re-appointed as watchers for the 2020 elections.

        Appellants sued Dallas County, Toni-Pippins Poole in her capacity as DCCCS

Manager, Daniel Bradley in his capacity as DCCCS Tabulation Supervisor, Election

Systems & Software, LLC (ES&S), Nicolas Mevellec, an ES&S employee and

Assistant Tabulation Manager at DCCCS, and other parties that appellants have now

dismissed from the suit.

        After an opportunity to amend their petition, appellants asserted six claims:

         Claim 1: In previous elections, Poole, Bradley, and Mevellec counted early
          votes more than once prior to Election Day and printed early vote results
          prior to Election Day, in violation of Texas Administrative Code Rule
          81.36(n)1 and election code section 33.056(a)2;


    1
     Administrative code rule 81.36(n) states: “The Central Counting Station personnel may convene only
once prior to election day to count early votes. Any ballots received after the ballot board judge delivered
the ballots to the manager shall be counted on election day.” 1 TEX. ADMIN. CODE § 81.36(n).
    2
       Section 33.056(a) of the election code states: “Except as provided by Section 33.057, a watcher is
entitled to observe any activity conducted at the location at which the watcher is serving. A watcher is

                                                   –2–
         Claim 2: Mevellec “uses illegal private internet capable and internet active
          computer devices to record, store and remove election data from the
          Central Counting Station thus obstructing and preventing watchers from
          observing and documenting evidence of vote tabulation illegalities”;

         Claim 3: “Defendants have repeatedly prevented Plaintiffs from sitting
          near election officials performing Central Counting Station activities”;

         Claim 4: “Defendants have prevented Plaintiffs . . . from inspecting returns
          and other election records in Central Counting”;

         Claim 5: Pippins-Poole prevented the Bickhams from leaving the Central
          Counting Station room to go to the bathroom and/or use their phones; and

         Claim 6: Sammy Bickham did not receive a complete DCCCS central
          accumulator audit log from Bradley.

        Appellants alleged these violations occurred during the May 2019 bond

election and other previous elections. They sought prospective injunctive relief,

declaratory relief, and a writ of mandamus, seeking to prevent similar election-code

violations in upcoming elections.3

        Appellees filed pleas to the jurisdiction and special exceptions to both

appellants’ original petition and to the amended petition. Among the complaints

raised in their pleas, appellees challenged appellants’ common law and statutory

standing to bring their claims. Generally, appellees argued that appellants are in the

same position as any other citizen or voter, and, in the absence of any particularized



entitled to sit or stand conveniently near the election officers conducting the observed activity.” TEX. ELEC.
CODE § 33.056(a).
    3
       Appellants’ amended petition sought to cure jurisdictional issues by stating with greater specificity
the harm they claim arose from the alleged statutory and rule violations, not by asserting additional causes
of action. They pleaded that those statutory violations led to the particularized injury necessary for standing.
                                                     –3–
harm, they lacked common-law standing to bring a lawsuit to insist that the

government follow the law. Appellees also maintained that appellants did not have

statutory standing because the election code does not provide for a private, civil

cause of action.

      After considering appellees’ pleas to the jurisdiction and special exceptions

and appellants’ responses, the trial court granted the pleas without stating a basis for

its ruling and dismissed the lawsuit. This appeal followed.

      In four issues, appellants generally contend the trial court erred by dismissing

their lawsuit because:

      1.     As election watchers, appellants had standing to challenge election
             officials’ actions that violated the election code and caused appellants
             particularized harm;

      2.     Trial courts have jurisdiction to issue writs of mandamus in election
             cases;

      3.     Pippins-Poole and Bradley are not immune from liability for their ultra
             vires acts in the conduct of Dallas County elections; and

      4.     Appellants “properly alleged” that ES&S and Mevellec “effectively run
             elections in Dallas County.”

      Because we conclude that appellants lack standing to assert their claims, we

address only their first issue.

                                  STANDARD OF REVIEW

      Standing is a constitutional prerequisite to maintaining suit. Jefferson Cty. v.

Jefferson Cty. Constables Ass’n, 546 S.W3d 661, 666 (Tex. 2018). Questions of

standing implicate the court’s subject-matter jurisdiction over the case. Id. We
                                          –4–
review questions of jurisdiction de novo. Farmers Tex. Cty. Mut. Ins. Co. v. Beasley,

598 S.W.3d 237, 240 (Tex. 2020).

      In evaluating standing, we construe the pleadings in the plaintiffs’ favor. In re

H.S., 550 S.W.3d 151, 155 (Tex. 2018). We also consider relevant evidence, if any,

that is offered by the parties. Id. A trial court must grant a plea to the jurisdiction,

after providing an appropriate opportunity to amend, when the pleadings do not state

a cause of action upon which the trial court has jurisdiction. Harris Cty. v. Sykes,

136 S.W.3d 635, 639 (Tex. 2004). But, if a party has repleaded in an attempt to cure

disputed jurisdictional issues and the court can ascertain the nature and issues of the

controversy and the evidence that probably would be relevant, that party is not

entitled to an opportunity to replead. Save Our Springs All., Inc. v. City of Austin,

149 S.W.3d 674, 686 (Tex. App.—Austin 2004, no pet.).

                                     DISCUSSION

      The election code defines a “watcher” as “a person appointed . . . to observe

the conduct of an election on behalf of a candidate, a political party, or the

proponents or opponents of a measure.” TEX. ELEC. CODE § 33.001. Under chapter

33 of the election code, a watcher is entitled to:

       “observe any activity conducted at the location at which the watcher is
        serving,” id. § 33.056(a);

       “sit or stand conveniently near the election officers conducting the
        observed activity,” id.;

       “sit or stand near enough to the member of a counting team who is
        announcing the votes to verify that the ballots are read correctly or to a
                                     –5–
             member who is tallying the votes to verify that they are tallied correctly,”
id. § 33.056(b);

           “inspect the returns and other records prepared by the election officers at
            the location at which the watcher is serving,” id. § 33.056(c);

           make written notes, id. § 33.056(d);

           “call the attention of an election officer to any occurrence that the watcher
            believes to be an irregularity or a violation of law and may discuss the
            matter with the officer,” id. § 33.058(b); and

           accompany the officer in making the delivery of election records, id.
            § 33.060.

          Chapter 33 provides certain remedies for violations of its provisions. For

example, an election watcher who witnesses a violation has a right to call the

problem to the attention of an election officer, and that election officer may, in turn,

refer the matter to the presiding officer. ELEC. CODE § 33.058(b). Chapter 33 also

sets forth criminal penalties for someone who violates a watcher’s ability to

complete his or her duties. Id. § 33.061. Such violations are Class A misdemeanors.
Id.

          In their first issue, appellants contend the trial court erred by determining they

lacked standing to bring their claims.4 We begin our discussion of this issue by


      The Dallas County appellees (Dallas County, Pippins-Poole, and Bradley) also assert appellants’
      4

claims are moot because appellants’ certificates of appointment for the May 2019 bond election expired
before appellees were served. The mootness doctrine limits courts to deciding cases in which an actual
controversy exists. FDIC v. Nueces Cty., 886 S.W.2d 766, 767 (Tex. 1994). The “capable of repetition yet
evading review” exception to the mootness doctrine applies when the challenged act is of such short
duration that the appellant cannot obtain review before the issue becomes moot. Blum v. Lanier, 997 S.W.2d
259, 264 (Tex. 1999). There must also be a reasonable expectation that the same action will occur again if
the issue is not considered. Id. The exception applies only in exceptional situations, and generally only
where the named plaintiff can make a reasonable showing that he or she will again be subjected to the

                                                  –6–
noting that no Texas court has ever recognized that a plaintiff’s status as a voter,

without more, confers standing to challenge the lawfulness of governmental acts.

Brown v. Todd, 53 S.W.3d 297, 302 (Tex. 2001). And, appellants do not make such

an allegation. Rather, they allege standing not as voters, but instead on the basis of

their positions as election watchers. Specifically, appellants argue that chapter 33 of

the election code granted them certain rights, duties, and authority, and that by

violating those rights, appellees caused appellants particularized harm.

        Citizens generally lack standing to bring a lawsuit challenging the lawfulness

of governmental acts. Andrade v. NAACP of Austin, 345 S.W.3d 1, 7 (Tex. 2011)

(citing Brown, 53 S.W.3d at 302). After all, “governments cannot operate if every

citizen who concludes that a public official has abused his discretion is granted the

right to come into court and bring such official’s public acts under judicial review.”

Williams v. Lara, 52 S.W.2d 171, 180 (Tex. 2001) (discussing limitations on

taxpayer standing).

        Both the Texas Supreme Court and the United States Supreme Court have

cautioned that courts must carefully apply jurisdictional limitations such as standing

because these limitations “identif[y] those suits appropriate for judicial resolution.”




alleged illegality. Tex. A&M Univ.—Kingsville v. Yarbrough, 347 S.W.3d 289, 290–91 (Tex. 2011).
Appellants have served as election watchers in recent years, and they have been again appointed as watchers
for the 2020 election. And, there is a reasonable expectation that the alleged illegality could occur again.
According to appellants, the alleged violations have not been isolated events but rather have recurred “in
election after election.” Under these circumstances, we conclude the “capable of repetition yet evading
review” doctrine applies here, at least until the close of counting in the November 2020 election.
                                                   –7–
See Brown, 53 S.W.3d at 305 (citing Whitmore v. Arkansas, 495 U.S. 149, 154–55

(1990), and discussing Raines v. Byrd, 521 U.S. 811, 819 (1997)). In Texas, common

law standing requires establishing a concrete injury to the plaintiffs and a real

controversy between the parties that will be resolved by the court. Heckman v.

Williamson Cty., 369 S.W.3d 137, 154 (Tex. 2012). “Standing consists of some

interest peculiar to the person individually and not as a member of the general

public.” In re Kherkher, 604 S.W.3d 548, 551 (Tex. App.—Houston [14th Dist.]

2020, orig. proceeding) (mandamus denied). This is to ensure that there is a real need

for judicial review, so that “other branches of government may more appropriately

decide ‘abstract questions of wide public significance,’ particularly when judicial

intervention is unnecessary to protect individual rights.” Andrade, 345 S.W.3d at 7

(citing Warth v. Seldin, 422 U.S. 490, 500 (1975)).

      Standing to sue may be predicated on either statutory or common law. In re

Kherkher, 604 S.W.3d at 551. In conferring statutory standing, the legislature may

by statute exempt litigants from proof of the “special injury” required to establish

common-law standing. See, e.g., Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 472 (Tex. 1993) (Doggett, J., concurring and dissenting) (providing

examples—including the Texas Declaratory Judgments Act—of statutory standing

granted in the absence of personal injury-in-fact). Common-law standing rules apply

in all cases absent a statutory exception to the contrary. Hunt v. Bass, 664 S.W.2d
323, 324 (Tex. 1984).

                                         –8–
      The legislature may grant private standing to bring such actions, but it must

do so clearly. See Brown v. De La Cruz, 156 S.W.3d 560, 567 (Tex. 2004). “When

standing has been statutorily conferred, the statute itself serves as the proper

framework for a standing analysis.” Everett v. TK-Taito, L.L.C., 178 S.W.3d 844,

851 (Tex. App.—Fort Worth 2005, no pet.). We apply a “strict rule of construction”

to statutory enforcement schemes and imply causes of action only when the drafter’s

intent is clearly expressed from the language as written. De La Cruz, 156 S.W.3d at

567. The fact that a statute has been violated and some person has been harmed does

not automatically give rise to a private cause of action in favor of that person.

Cannon v. Univ. of Chicago, 441 U.S. 677, 687 (1979).

      Common-law standing, in contrast, requires proof of a special injury. To

establish common-law standing, a plaintiff must first establish the plaintiff suffered

an “injury-in-fact.” Heckman, 369 S.W.3d at 154–55. To demonstrate an injury-in-

fact, “[t]he plaintiff must be personally injured—he must plead facts demonstrating

that he, himself, rather than a third party or the public at large, suffered the injury.”

Heckman, 369 S.W.3d at 155. Second, the injury must be traceable to the defendant.
Id. Third, “it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will

be ‘redressed by a favorable decision.’” Id. (quoting DaimlerChrysler Corp. v.

Inman, 252 S.W.3d 299, 304–05 (Tex. 2008)).

      Our analysis is limited to the claims and injuries as alleged in the petition and

whether those claims and injuries are sufficient to allege jurisdiction. See Sykes, 136

                                          –9–
S.W.3d at 639; Save Our Springs All., 149 S.W.3d at 686. On this point, we part

company with the dissent, which urges that we should consider unpleaded equal

protection and voter dilution claims as a basis for appellants’ standing. As the

supreme court explained in Sykes, once a plaintiff “has been provided a reasonable

opportunity to amend” in response to a plea to the jurisdiction but the amended

pleading is insufficient to allege jurisdiction, the amended petition should be

dismissed with prejudice. Sykes, 136 S.W.3d at 639–40 (“A trial court must grant a

plea to the jurisdiction, after providing an appropriate opportunity to amend, when

the pleadings do not state a cause of action upon which the trial court has

jurisdiction.”). Appellants have been granted their opportunity to amend, and we

consider their standing to assert the claims they have pleaded.

1. Statutory Standing

      Although appellants pleaded standing on the basis of their rights under chapter

33, they do not specifically argue the election code confers them standing to assert

their rights. Nevertheless, it is our duty to determine standing as a prerequisite to

subject-matter jurisdiction. See Garcia v. City of Willis, 593 S.W.3d 201, 206 (Tex.

2019) (although neither party questioned standing, “we are duty-bound to determine

whether it exists”). “The importance of this inquiry—even when not urged by the

parties—cannot be overstated.” Id.

      Appellees argue that when, as here, a private right of action is pursued for a

statutory violation, standing must be established under that statute. According to

                                        –10–
appellees, appellants cannot do so because the legislature provided specific remedies

for violations of statutes relating to election watchers, and there is no private, civil

action among those remedies.

      As we have discussed, chapter 33 provides certain remedies for violations of

its provisions. See ELEC. CODE §§ 33.058(b) (watcher may call election officer’s

attention to irregularity or violation of law); 33.061 (penalty for unlawfully

obstructing watcher). But there is nothing in these provisions to show or imply that

the legislature explicitly granted a private right of action for election watchers to sue

for chapter 33 violations. See De La Cruz, 156 S.W.3d at 563 (finding no private

right of action where statute provided for a penalty when violated but was “silent

about who may collect it”). Given the legislature’s determination to provide only

criminal penalties, but not a civil cause of action, we conclude election code chapter

33 does not create standing for appellants to sue.

      Nor do other election code sections—even those that include certain remedies

for violations—provide standing for appellants. Section 273.081, for example,

authorizes injunctive relief for a person “who is being harmed or is in danger of

being harmed by a violation or threatened violation of this code.” ELEC. CODE

§ 273.081. And, section 273.061 provides that “the supreme court or a court of

appeals may issue a writ of mandamus to compel the performance of any duty

imposed by law in connection with the holding of an election or a political party



                                         –11–
convention, regardless of whether the person responsible for performing the duty is

a public officer.” Id. § 273.061.

       As other courts have already explained, neither provision automatically

creates standing for plaintiffs. In Andrade, the supreme court addressed whether

section 273.081 conferred standing on voters who alleged that the Secretary of

State’s certification of a paperless direct-recording electronic-voting machine,

known as “eslate,” deprived them of their statutory right to a recount. See Andrade,
345 S.W.3d at 17. The supreme court held that section 273.081 “does not create

standing—it merely authorizes injunctive relief.” Id. The court explained that

statutes such as section 273.081, “which permit ‘persons aggrieved,’ ‘persons

adversely affected,’ [or] ‘any party in interest,’ to sue, still require that the plaintiff

show how he has been injured or damaged other than as a member of the general

public.” Id. (quoting Scott v. Bd. of Adjustment, 405 S.W.2d 55, 56 (Tex. 1966)).

Because the voters made no showing that the Secretary of State’s certification of the

“eslate” machine harmed them other than as members of the general public, the court

concluded that plaintiffs lacked standing to sue. Id.

       And, in Kherkher, the Fourteenth Court of Appeals addressed whether section

273.061 conferred standing on a plaintiff challenging the nomination of a candidate

for district judge by the local Democratic Party. Kherkher, 604 S.W.3d at 551–53.

Relying on the reasoning in Andrade, the court observed that if the language found

in section 273.081—“[a] person who is being harmed or is in danger of being harmed

                                          –12–
by a violation or threatened violation of this code”—does not confer standing

without a showing of harm other than as a member of the general public, then there

is no reason to conclude that section 273.061 would create individual standing

without the claimant showing a particularized injury beyond that of the general

public. Id. at 553. For the same reasons as expressed in Andrade and Kherkher, we

conclude neither section 273.081 nor section 273.061 of the election code creates

standing for appellants to enforce their rights under the election code.

2. Common-law Standing

      We next consider whether appellants have established that they have suffered

the “injury-in-fact”—the concrete, particularized, actual or imminent invasion of a

legally protected interest—required to show they have standing under the common

law. See Heckman, 369 S.W.3d at 154–55. Appellees argue that appellants cannot

show they have an interest in the alleged violations that is distinct from members of

the general public, and thus they have failed to allege that appellees caused

appellants a particularized injury.

      We assume for purposes of this discussion that appellees committed violations

of the election and administrative codes. But election watchers, by definition, are

“appointed . . . to observe the conduct of an election on behalf of a candidate, a

political party, or the proponents of a measure.” ELEC. CODE § 33.001 (emphasis

added). Thus, as appellees correctly point out, any injury-in-fact stemming from the

alleged election code violations would not be suffered by appellants individually.

                                        –13–
Rather, the injury would be suffered by the candidate, political party, or proponents

or opponents of a measure for whom they serve. As the dissent correctly notes, the

election watcher’s purpose is to act as the candidate’s “eyes and ears.” If the

watchers are prevented from being the candidate’s “eyes and ears,” that particular

harm is suffered by the candidate, not by the election watcher. 5

        Appellants allege standing on the basis of their special status as election

watchers. They allege they have suffered various particularized injuries unique to

their roles as election watchers, including:

         having to be physically present more often;

         being prevented from “witnessing and documenting activities as
          authorized by the election code” causing them injury because they will
          have incomplete affidavits for use in future election contests;

         having to stand;

         not being able to use the bathroom; and

         not having a complete audit log in violation of the Texas Administrative
          Code.

These alleged injuries, however, do not constitute a “legally protected interest,” even

under the specific provisions appellants cite. See Heckman, 369 S.W.3d at 154–55.

Section 33.055 says nothing about guaranteeing bathroom breaks, use of phones, or

the ability to complete affidavits for future use. Likewise, administrative code rule

31.36(n) says nothing about limiting the number of days election officers must work.


    5
      We express no opinions regarding a candidate’s standing to sue for alleged election-code violations,
as that issue is not before us in this appeal.
                                                 –14–
And, section 33.056 plainly provides that a watcher is entitled “to sit or stand

conveniently near the election officers conducting the observed activity.” ELEC.

CODE § 33.056 (emphasis added). That provision does not guarantee that the watcher

must be allowed to sit.

      Because appellants have not shown particularized harm from violation of a

legally protected interest, they cannot assert an injury-in-fact. See Tex. Dep’t of Pub.

Safety v. Salazar, 304 S.W.3d 896, 906 (Tex. App.—Austin 2009, no pet.) (holding

that appellees lacked standing where they failed to establish that the altered

appearance of driver’s licenses implicated a recognizable legally protected interest).

Absent this showing, we conclude appellants have failed to meet their burden to

show an injury-in-fact, and, as a result, lack standing to pursue their claims.

      In reaching our conclusion that appellants lack standing, we have considered

and rejected additional arguments made by appellants and by the dissent. First, we

reject appellants’ contention that Blum v. Lanier, 997 S.W.2d 259 (Tex. 1999),

mandates a different result. In Blum, the supreme court held that a qualified voter

who signed an initiative petition had standing to challenge the form in which a

referendum was put to the citizens. Id. at 262. Because Blum objected to the ballot

description of the proposed charter amendment, the supreme court concluded he

could seek to enjoin the referendum election. Id. The court reasoned that citizens

who exercise their rights under initiative provisions act as and “become in fact the



                                         –15–
legislative branch of the municipal government,” and as such, have an interest in the

election distinct from that of the general public. Id. at 262.

      Here, appellants contend that, like the petition signer in Blum, they are

challenging the process rather than the election. But as the supreme court has

recognized, Blum is a narrow holding—affording petition signers the right to

challenge the referendum process because they are functioning as the legislative

branch. Brown, 53 S.W.3d at 303. Blum relied on the supreme court’s determination

in Glass v. Smith, 244 S.W.2d 645 (Tex. 1951), that the signers of a voter-initiated

election had a justiciable interest in having their proposed ordinance submitted to

the people for a vote. Glass, 244 S.W.2d at 648. The Blum court extended the

principle in Glass to give the petition signer not merely an interest in the election

being held, but also in having it validly conducted. Brown, 53 S.W.3d at 297. Those

narrow holdings are consistent with the judiciary’s limited role in election disputes,

which provides a remedy to undo elections tainted by fraud, illegality, or other

irregularity. Id.; Blum, 997 S.W.2d at 262.

      Appellants are not petition signers, and unlike the petition signers in Blum or

Glass, they have not shown an election interest that is distinct from voters at large.

Although they allege impurity in the process, that interest is not distinct from voters

at large, all of whom are presumed to want the election to be conducted in

compliance with the law. To find standing as suggested by appellants would require

an expansion of Blum, and it is not our proper role as an intermediate court to do so.

                                         –16–
Save Our Springs All. Inc. v. City of Dripping Springs, 304 S.W.3d 871, 882 (Tex.

App.—Austin 2020, pet. denied).

      Second, we reject the dissent’s suggestion that our opinion is at odds with the

many years of voter’s rights jurisprudence. Appellants have not made allegations

asserting denial of equal protection as in Baker v. Carr, 369 U.S. 186 (1962) (voters

have standing to bring equal protection challenges to complain of vote dilution), or

in Andrade, 345 S.W.3d at 10–11 (voters have standing to bring equal-protection

complaints that an electronic voting system is susceptible to fraud and prone to

malfunction, depriving them of the ability to determine whether their votes have

been counted), the cases the dissent relies on to conclude appellants have standing.

Nor have appellants asserted violations of the Voting Rights Act or the need for

federal oversight of elections, concerns also expressed by the dissent.

      Our opinion does not address these concerns because appellants did not raise

them nor plead them as a basis for jurisdiction. We express no opinion as to whether

that equal-protection jurisprudence and accompanying protections might have been

available to appellants had they chosen to invoke them. They have not, and given

the particular procedural posture of this case, our duty is to examine the claims and

injuries as alleged in the amended petition to determine if those particular claims and

injuries are sufficient to confer standing. See H.S., 550 S.W.3d at 155. Although the

dissent maintains that the discussion of equal protection claims such as in Baker and

Andrade are a matter of merely considering an argument not raised by the parties,

                                        –17–
which we may clearly do, we cannot agree. Following the dissent’s lead would

require us to reimagine the claims and injuries pleaded by the appellants and to

consider whether they are sufficient to show standing. Cf. Sykes, 136 S.W.3d at 639–

40 (trial court must dismiss plaintiff’s action, if, after providing appropriate

opportunity to amend, pleadings do not state cause of action upon which trial court

has jurisdiction).

      We conclude that the legislature has not conferred statutory standing to

appellants exempting them from showing proof of a special injury. Nor have

appellants alleged claims or injuries showing they have common-law standing to

assert their claims. Because appellants’ lawsuit, as pleaded, fails for lack of standing,

we overrule appellant’s first issue. Having done so, we need not address their

remaining issues.

      Accordingly, we affirm the trial court’s judgment of dismissal.




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

Schenck, J., dissenting

200560F.P05




                                         –18–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SAMMY BICKHAM, JR.,                            On Appeal from the 191st Judicial
KRISTEN BICKHAM, AND KIRK                      District Court, Dallas County, Texas
LAUNIUS, Appellants                            Trial Court Cause No. DC-19-06162.
                                               Opinion delivered by Chief Justice
No. 05-20-00560-CV           V.                Burns. Justices Schenck and Osborne
                                               participating
DALLAS COUNTY, TEXAS, TONI
PIPPINS-POOLE, IN HER
OFFICIAL CAPACITY AS
DALLAS COUNTY CENTRAL
COUNTING STATION
MANAGER, DANIEL BRADLEY,
IN HIS OFFICIAL CAPACITY AS
DALLAS COUNTY CENTRAL
COUNTING STATION
SUPERVISOR, NICOLAS
MEVELLEC, IN HIS OFFICIAL
CAPACITY AS DALLAS COUNTY
CENTRAL COUNTING STATION
ASSISTANT TABULATION
SUPERVISOR, AND ELECTION
SYSTEMS & SOFTWARE, LLC
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

     It is ORDERED that appellee DALLAS COUNTY, TEXAS, TONI
PIPPINS-POOLE, IN HER OFFICIAL CAPACITY AS DALLAS COUNTY
CENTRAL COUNTING STATION MANAGER, DANIEL BRADLEY, IN HIS

                                        –19–
OFFICIAL CAPACITY AS DALLAS COUNTY CENTRAL COUNTING
STATION SUPERVISOR, NICOLAS MEVELLEC, IN HIS OFFICIAL
CAPACITY AS DALLAS COUNTY CENTRAL COUNTING STATION
ASSISTANT TABULATION SUPERVISOR, AND ELECTION SYSTEMS &
SOFTWARE, LLC recover their costs of this appeal from appellant SAMMY
BICKHAM, JR., KRISTEN BICKHAM, AND KIRK LAUNIUS.


Judgment entered this 23rd day of October, 2020.




                                      –20–